Citation Nr: 1446129	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to July 1972, and from August 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2011 administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

The Veteran did not serve on active duty for at least three continuous years after July 1, 1985.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under Chapter 30, MGIB, are not met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7042, 21.7044 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it does not apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issue in this case turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II. Eligibility for educational assistance 

A review of the record reveals that the Veteran claimed entitlement to VA educational benefits.  While it appears that the Veteran originally participated in the Vietnam-Era GI Bill Program (Chapter 34), such program was discontinued in December 1989.  As such, the Veteran's claim must be analyzed in accordance with MGIB benefits under Chapter 30, Title 38, of the United States Code.  Basic educational assistance benefits under the provisions of this chapter provide, inter alia, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  This program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2013).

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)- (2) (2013).  

The purposes of Chapter 30 educational assistance are:

(1) to provide a new educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service;

(2) to extend the benefits of a higher education to qualifying men and women who might not otherwise be able to afford such an education;

(3) to provide for vocational readjustment and to restore lost educational opportunities to those service men and women who served on active duty after June 30, 1985;

(4) to promote and assist the All-Volunteer Force program and the Total Force Concept of the Armed Forces by establishing a new program of educational assistance based upon service on active duty or a combination of service on active duty and in the Selected Reserve (including the National Guard) to aid in the recruitment and retention of highly qualified personnel for both the active and reserve components of the Armed Forces;

(5) to give special emphasis to providing educational assistance benefits to aid in the retention of personnel in the Armed Forces; and

(6) to enhance our Nation's competitiveness through the development of a more highly educated and productive work force.

38 U.S.C.A. § 3001 (West 2002).

Here, the Board is unable to grant the Veteran's claim pursuant to Chapter 30, as he simply does not meet the requisite service requirement.  Specifically, his two brief periods of service each took place prior to 1985, were not continuous, and did not last a total of three years.

For the Veteran's own benefit, the Board notes that Chapter 32 of Title 38 also sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-43.  Again, however, a threshold requirement for Chapter 32 benefits is the completion of certain requisite service.  38 U.S.C.A. § 3221.  In order to be entitled to benefits, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after January 1, 1977 and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, and must have served at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  38 U.S.C.A. § 3202.  Again, the Veteran's service simply fails to qualify for such assistance. 

The Veteran's contentions with respect to his eligibility have been sympathetically considered by the Board.  The Board notes that his desire to improve his circumstances and to become an asset to his community are honorable pursuits for which the Veteran is to be commended.  However, the pertinent legal authority governing eligibility to VA education benefits is clear and specific, and the Board is bound by such authority.  As such, the Board does not have authority to grant benefits on an equitable basis.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) (West 2002), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.

For the reasons explained above, the Veteran's claim for VA education benefits must be denied.  This conclusion is compelled by the language of the applicable law and regulations.  See Sabonis. 


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)), is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


